DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on February 5, 2021 and wherein the Applicant has amended claims 1-2, 4, 6-7, 9-12, 17-18, 21, 23, canceled claim 22, and claims 5, 13 were previously cancelled.
In virtue of this communication, claims 1-4, 6-12, 14-21, 23 are currently pending in this Office Action.
With respect to the objection of claims 1-4, 6-12, 14-23 due to formality issues, as set forth in the previous Office Action, the applicant amendment, including the cancellation of claim 22, has been fully considered and it is believed that the amendment overcome the objection of claims 1-4, 6-12, 14-23 due to the formality issues, as set forth in the previous Office Action, and thus, the objection of claims 1-4, 6-12, 14-21, 23 due to the formality issues, as set forth in the previous office action, has been withdrawn.
With respect to the rejection of claims 2-3, 12 under 35 USC §112(a)/(b), as set forth in the previous Office Action, the Applicant’s amendment has been fully considered and the amendment is believed to overcome the rejection of claims 2-3, 12 under 35 USC §112(a)/(b), as set forth in the previous Office Action, and thus, the rejection of claims 2-3, 12 under 35 USC §112(a)/(b), as set forth in the previous Office Action has been withdrawn.
With respect to the rejection of claim 10 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment has been fully considered and it is believed that the amendment overcome the rejection of claim 10 under 35 USC §112(b), as set forth in 35 USC §112(b), as set forth in the previous Office Action has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Objections
Claims 1-4, 6-12, 14-16, 21, 23 are objected to because of the following informalities: 
Claim 1 recites “to map tire rotation rate to one or more corresponding tire resonance frequencies” which should be -- to map the rotational rate of the tire to one or more corresponding tire resonance frequencies--. Claim 1 further recites “as a first of the one or more corresponding tire resonance frequencies for the tire spinning at the tire rotation rate” which should be -- as a first one of the one or more corresponding tire resonance frequencies for the tire spinning at the tire rotational rate--. Claims 2-4, 6-10, 21 are objected due to the dependencies to claim 1.
Claim 2 further recites “the second frequency as second of the one or more corresponding tire resonance frequencies” which should be -- the second frequency as a second one of the one or more corresponding tire resonance frequencies --. Claim 3 is objected due to the dependency to claim 2.
	Claim 11 recites “identifying the frequency as a first of the one or more corresponding tire resonance frequencies” which should be -- identifying the frequency as a first one of the Claims 12, 14-16, 23 are objected due to the dependencies to claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-12, 14-16, 21, 23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a sensor configured to infer a rotational rate of a tire of a vehicle” and further recites “find a tire cavity resonance peak in a frequency range using a tracking filter receiving input from the sensor”, i.e., the claimed sensor is to sense both “rotational rate of a tire of a vehicle” and vibration signal having “a tire cavity resonance peak in a frequency range”, which is not supported by the original disclosure. For example, the specification reads “FIG. 4 illustrates an example TCR noise control system 400. The system includes an RPM sensor 401 which provides a square-wave signal indicative of rotation of the drive shaft or of an axle of the vehicle to which a tire is connected. As the TCR frequency or frequencies are directly or indirectly proportional to tire speed, the RPM signal is representative of the frequencies sensor could be an accelerometer, microphone, or other vibration sensor as previously discussed (para [0040]).” i.e., vibration sensor of such as accelerometer, microphone, etc., carries vibration information including peak at a frequency range and therefore, sensing “a rotational rate of a tire of a vehicle” and sensing “tire cavity resonance peak in a frequency range using a tracking filter” are disclosed by using different sensors. It is recommended to amend related portion of claim 1 as such -- 
a processor programmed to: 
receive an input signal from an vibration sensor; 
find a tire cavity resonance peak of the received input signal in a frequency range using a tracking filter;
identify the al rate of the tire by using the sensor; and 
update the tire cavity resonance cancellation lookup table to map the tire cavity resonance peak to the tire rotational rate of the tire, wherein …-- or similar in order to overcome 35 U.S.C. 112(a) problem above. 
Claims 2-4, 6-10, 21 are objected due to the dependencies to claim 1. 
Claim 11 is rejected for the at least similar reasons as described in claim 1 above since claim 11 recites similar deficient features as recited in claim 1. The recommendation may be Claims 12, 14-16, 23 are rejected due to the dependencies to claim 11.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-12, 14-21, 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “a sensor configured to infer a rotational rate of a tire of a vehicle” and further recites “find a tire cavity resonance peak in a frequency range using a tracking filter receiving input from the sensor”. As discussed in 35 U.S.C. 112(a) above, the features above are not supported by the original disclosure and thus, it is unclear how “infer a rotational rate of a tire of a vehicle” and “receiving input from the sensor” for “find a tire cavity resonance peak … using a tracking filter” are performed by using the same “sensor”. Claims 2-4, 6-10, 21 are objected due to the dependencies to claim 1.
Claim 11 is rejected for the at least similar reasons described in claim 1 above since claim 11 recites the similar deficient features as recited in claim 1. Claims 12, 14-16, 23 are rejected due to the dependencies to claim 11.
Claim 17 recites “finding a tire cavity resonance peak in a frequency range using a tracking filter receiving input from a sensor; identifying a tire rotation rate of a tire” which is confusing about the “receiving input from a sensor” because it is unclear whether the claimed Claims 18-20 are rejected due to the dependencies to claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al (“Theoretical analysis of tire acoustic cavity noise and proposal of improvement technique”, Society of Automotive Engineers of Japan, Inc., Elsevicer Science B.V. JSAE Review vol 23, page 89-94, 2002, hereinafter Hiroshi) and in view of reference Wurm (US 20100014685 A1).
Claim 17: Hiroshi teaches a tire cavity resonance TCR noise control method (title, abstract, ln 1-5, figs. 1-6; reducing the peak level of the acoustic cavity natural frequency, abstract) comprising:
finding a tire cavity resonance peak in a frequency range (two peaks in a frequency response function or noise level and corresponding to frequencies fl and fh in figs. 1-2, and three-dimensions including x direction and z direction in fig. 3);
identifying a tire rotation rate of a tire (speed of a vehicle is changed, (b) of 2. Characters of the tire acoustic cavity noise, col 2, p.89); and 
fl  and fh corresponding to x direction and z direction peaks in the frequency response function of figs. 3) to the tire rotation rate of the tire (speed of the vehicle or tire km/h in fig. 4);
wherein the tire cavity resonance cancellation curve is configured for use in tire cavity resonance noise control (dumping the acoustic cavity noise, p.5, improvement of tire acoustic cavity noise, the peak at fh is reduced in fig. 13).
However, Hiroshi does not explicitly teach using a tracking filter receiving input from a sensor for the disclosed finding the tire cavity resonance peak and does not explicitly teach the tire cavity resonance control is in generating an antinoise signal using an active noise control filter receiving a synthesized frequency of a tire cavity resonance of the tire according to the rotation rate of the tire and does not explicitly teach wherein the curve is not lookup table.
Wurm teaches a tire cavity resonance TCR noise control method (title and abstract, ln 1-10 and fig. 11, tire noise at different driving speed and forced on the road, p.1, para 3 and p.3, para 43, and thus, inherently including tire cavity resonance TCR noise which is caused by rotating wheel having the tire and contacting the road surface) and wherein a tire cavity resonance control (fig. 11) is disclosed to be in generating an antinoise signal (a signal outputted to the speaker 210 in fig. 11) using an active noise control filter (including adaptive filter W(z) 22 in fig. 11) receiving a synthesized frequency of a tire cavity resonance of the tire (including base frequency extractor 28, oscillator 29 for generating one of oscillation frequencies in fig. 11 and oscillation frequencies, p.10, para 126) according to the rotation rate of the tire (signal a[n] from a sensor 32’ that is revolution sensor providing information on rotational speed of an engine, para 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the tire cavity resonance control and wherein the tire cavity resonance control is configured to be in generating an antinoise signal using an active noise control filter receiving a synthesized frequency of a tire cavity resonance of the tire according to the rotation rate of the tire and using the tracking filter receiving input from the sensor for finding the frequency, as taught by Wurm, to the tire cavity resonance control in the TCR noise control method, as taught by Hiroshi, for the benefits discussed above.
However, the combination of Hiroshi and Wurm does not explicitly teach a lookup table other than the curve for the disclosed mapping the tire cavity resonance peak to the tire rotation rate of the tire.
An Official Notice is taken that using a table such as lookup table, curve, or equation to map a variable as an index to an output value as a result, is notoriously well-known in the art for benefits of satisfying the difference requirements, e.g., using lookup table or curve to speed the mapping by accessing memory storing the lookup table or curve, while using equation is for saving memory space (https://en.wikipedia.org/wiki/Lookup_table, and e.g., US 20160109062 
Claim 18: the combination of Hiroshi and Wurm, according to claim 17 above, further teaches the method further comprising: 
inferring the rotation rate of the tire (Hiroshi, the speed of the vehicle for evaluating fl and fh, p.89, col 2, (b) of 2. Characters of the tire acoustic cavity noise, and Wurm, driving speed to be sensed by and p.10, para 125 and rotational speed sensor 32’ in fig. 11); 
identifying a tire resonance frequency using the tire cavity resonance cancellation lookup table according to the rotation rate of the tire (Hiroshi, relationship between the speed of vehicle and cavity resonance frequencies fl and fh in figs. 4 and 8 and lookup table as well-known, the discussion in claim 17 above); 
generating, using a frequency generator, a sense signal using the synthesized frequency of the tire cavity resonance of the tire (Wurm, signal a’[n] corresponding to one of the oscillation frequencies and generated according to signal a[n] outputted from element 32’ in fig. 11 and p.10, para 126; including base frequency extractor 28, oscillator 29 for generating one of oscillation frequencies in fig. 11 and oscillation frequencies, p.10, para 126; generating an output signal from the element 26 and based on the sensed vehicle speed data in fig. 11); and 
converting, by a loudspeaker, the antinoise signal provided by the active noise control filter into antinoise and radiating the antinoise to a listening position (Wurm, through the speaker 210 in fig. 11).
Claim 19:  the combination of Hiroshi and Wurm, according to claim 17 above, further teaches wherein the frequency range is between 180 and 260 Hz (Hiroshi, e.g., fl = 256.8 Hz and fh = 258.5 Hz, which is between 180Hz to 260 Hz, 4.1 Inspection by experiment, page 92, and fl = 227.0 Hz and fh = 231.51 Hz, which is also between 180Hz to 260 Hz by finite element model, 4.2 Inspection by finite element model, page 92).
Claim 20: the combination of Hiroshi and Wurm, according to claim 17 above, further teaches wherein the sensor includes one or more of an acceleration sensor and a microphone (fh and fl are evaluated from acceleration of the suspension while the speed of a vehicle is changed, (b) of 2. Characters of the tire acoustic cavity noise, page 89, and Wurm, acceleration sensor or a microphone, p.10, para 125).



Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (US 5596141 A, hereinafter Nishikawa) and in view of references Antonakakis (US 20160109062 A1) and Wurm (US 20100014685 A1).
Claim 17: Nishikawa teaches a tire cavity resonance TCR noise control method (title and abstract, ln 1-11 and fig. 2 and resonance frequency caused by tire air pressure, col 1, ln 51-54) comprising: 
finding a tire cavity resonance peak in a frequency range (a vehicle tire model in fig. 5A and detecting a tire resonance frequency via the means 44 in fig. 2 and peak marked as FIRST EMBODIMENT in fig. 4) using a tracking filter (through noise detecting and noise removing 42/43 to obtain resonance frequency  in fig. 2 and the noise in fig. 4 and caused by slight eccentricity of a gear in a power transmission system, unevenness of gear teeth and col 1, ln 54-
identifying a tire rotation rate of a tire (via step S10A, wheel speeds VL and VR are calculated in fig. 3A and col 5, ln 63-67); and 
determining a correlation between a tire cavity resonance frequency and a tire rotation rate (correlation between a tire resonance frequency via the element 44 based on a wheel speed data from 3a/3b/3c/3d is determined in fig. 2) to map the tire cavity resonance peak (represented by tire resonance frequency) to the tire rotation rate of the tire (the wheel speed data from 3a/3b/3c/3d in fig. 2).
However, Nishikawa does not explicitly teach updating a tire cavity resonance cancellation lookup table that maps tire resonance frequency to tire rotation rate, wherein the tire cavity resonance cancellation lookup table is configured for use in generating an antinoise signal using an active noise control filter receiving a synthesized frequency of a tire cavity resonance of the tire according to the rotation rate of the tire.
Antonakakis teaches an analogous field of endeavor by disclosing noise control system for a vehicle (title and abstract, ln 1-3 and fig. 6) and wherein updating a resonance cancellation lookup table that maps resonance frequency to rotation rate (a vehicle can be tested to develop a correlation between vehicle speeds and vehicle vibration frequencies, which is stored in a lookup table and p.5, para 60) that maps a resonance frequency of the vehicle (vehicle operating vibration frequency and p.5, para 60) to a rotation rate of the vehicle (vehicle speed and p.5, para 60), wherein the resonance cancellation lookup table is configured for use in 
for benefits of achieving an efficient noise reduction by avoiding computation time so that noise reduction occurs at a particular required time (p.1, para 6, p.5, para 57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the resonance cancellation lookup table 
and wherein updating the resonance cancellation lookup table that maps resonance frequency to the tire rotation rate and wherein updating the resonance cancellation lookup table that maps the resonance frequency of the vehicle to the rotation rate of the vehicle, and wherein the resonance cancellation lookup table is configured for use in active noise reduction, as taught by Antonakakis, to the determined correlation between the tire cavity resonance frequency and the tire rotation rate in the TCR noise control method, as taught by Nishikawa, for the benefits discussed above.
However, the combination of Nishikawa and Antonakakis does not explicitly teach that use in the active noise reduction includes generating an antinoise signal using an active noise control filter receiving a synthesized frequency of a tire cavity resonance of the tire accourding to the rotation rate of the tire.
Wurm teaches an analogous field of endeavor by disclosing a TCR noise control method (title and abstract, ln 1-10 and fig. 11, tire noise at different driving speed and forced on the road, p.1, para 3 and p.3, para 43, and thus, inherently including tire cavity resonance TCR noise which is caused by rotating wheel having the tire and contacting the road surface) and wherein an active noise reduction is disclosed (implemented by adaptive filter 22 and compensation  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the active noise reduction and wherein generating the antinoise signal using the active noise control filter receiving the synthesized frequency of the tire cavity resonance of the tire according to the rotation rate of the tire, as taught by Wurm, to the active noise reduction intended to be used in the TCR noise control method, as taught by the combination of Nishikawa and Antonakakis, for the benefits discussed above.
Claim 18: the combination of Nishikawa, Antonakakis, and Wurm, according to claim 17 above, further teaches the method further comprising: 
inferring the rotation rate of the tire (Wurm, driving speed to be sensed by and p.10, para 125 and rotational speed sensor 32’ in fig. 11); 
identifying a tire resonance frequency using the tire cavity resonance cancellation lookup table according to the rotation rate of the tire (Nishikawa, correlation between the tire resonance frequency via the element 44 based on the wheel speed data from 3a/3b/3c/3d in 
generating, using a frequency generator, a sense signal using the synthesized frequency of the tire cavity resonance of the tire (Wurm, signal a’[n] corresponding to one of the oscillation frequencies and generated according to signal a[n] outputted from element 32’ in fig. 11 and p.10, para 126; including base frequency extractor 28, oscillator 29 for generating one of oscillation frequencies in fig. 11 and oscillation frequencies, p.10, para 126), 
generating the antinoise signal from the sense signal using the active noise control filter (Wurm, an output signal from the element 26 and based on the sensed vehicle speed data in fig. 11); and 
converting, by a loudspeaker, the antinoise signal provided by the active noise control filter into antinoise and radiating the antinoise to a listening position (Wurm, through the speaker 210 in fig. 11).
Claim 19:  the combination of Nishikawa, Antonakakis, and Wurm, according to claim 17 above, further teaches wherein the frequency range is between 180 and 260 Hz (Antonakakis, e.g., about 250 Hz vibration and p.5,para 63).
Claim 20: the combination of Nishikawa, Antonakakis, and Wurm, according to claim 17 above, further teaches wherein the sensor includes one or more of an acceleration sensor and a microphone (Nishikawa, including an acceleration sensor and col 9, ln 31-40, and Wurm, acceleration sensor or a microphone, p.10, para 125).


Examiner Comments

There are many 35 USC 112(a)/(b) issues in claims 1-4, 6-12, 14-16, 21, 23, which causes confusions in scope limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(a)/(b), a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Response to Arguments

Applicant's arguments filed on February 5, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations of claims 17-20, e.g., independent claim 17 claims different subject matter (updating … lookup table by using a sensor signal recording frequencies, etc.) from the subject matters independent claims 1 and 11 claimed (using the lookup table by using a sensor to sense the rotation rate, etc.).
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654